DETAILED ACTION
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13- 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.   
The following analysis is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 7, 2019 (84 Fed. Reg. 50).  See also MPEP 2106.04(a)(2)(II).
	Regarding claim 13:
Step 1: 
Claim 13 meets step 1 requirement as it is directed towards a process, machine, manufacture or composition of matter which is/are statutory subject matter.  In this case, “method” category.  
Step 2A, prong 1 test:
Does the claim recite an abstract idea, law of nature, or natural phenomenon?  Yes, claim 13 as a whole recites a method of facilitating steps of organizing human activity e.g., mental process as explained in details below.
Claims 13 in general is about the display of images with diffused attribute (e.g., diffused lesion) followed by a detection of a selection and display of the image and planes thereof at the same time.
The limitation of “detecting a selection of the first image” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in a mental process/step. That is, nothing in the claim element precludes the processing from being performed as a mental process, or merely on pencil and paper. For example, “detecting a selection” can be understood as one’s brain, and an individual is able to make a detection/ and or selection of a first image.
Similarly, the limitation of display of the second, third and fourth image in tomographic planes and proximities thereof as drafted, is a process that, under its broadest reasonable interpretation covers performance of the limitation by one’s own mental processes. For example, displaying of an image in a tomographic plane is a process which can be performed as a mental process, or merely on pencil and paper. Display of 2nd, 3rd and 4th images and planes thereof can be made in a similar fashion as a mental process, or merely on pencil and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of a mental step which could be performed with pen and paper, then it falls within the “mental steps” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A, prong 2 test:
Does the claim recite additional elements that integrate the judicial exception into a practical application? No; as explained below.  
The claim recites a generic physical element – “display” to perform displaying of the 2nd- 4th images at the same time.  As will be explained below, these various tasks can be performed as mental steps. With respect to the displaying of “the second image, the third image and fourth image” at the same time, the broadest reasonable interpretation (BRI) would have encompassed any forms of displaying inclusive of a drawing using a pen and paper. For example, a human can make a drawing of images on planes (for example XYZ planes) using a pen and paper. 
The currently amended feature “an input controller” such as a processor does not preclude human performance of the detecting step. For example, a human can detect manual selection using a point by looking at a display or where a manual pointer (e.g., someone's finger) is pointing. The controller merely automates a human performable process and does not constitute a practical application. As per the specification (see for example para. [158] of the PAP which is provided by applicant for support from the specification) the controller is associated with and relates a mouse cursor/pointer position (currently absent from claim 13). Assuming arguendo even if the specifics were added, the applicant did not invent or improve a mouse pointer. Instead, the mouse stands in for a human pointing to automate an otherwise manual/mental process. 
With respect to the function of “display”, the broadest reasonable interpretation (BRI) would have encompassed any forms of displaying inclusive of manually displaying.  The claim does not preclude manual display options. Moreover, the display/ GUI (graphic user interface) is a generic display and also constitutes a standard computer interface to implement an otherwise abstract idea.
By utilizing the display to facilitate displaying of a collective set of images at the same time (e.g., 2nd- 4th images) it does not add anything that doctors/ practitioners normally do in the field medical imaging on a daily basis.  This is merely a means to facilitate a process of organizing human activity.  See MPEP 2106.04(a)(2)(II).

With regard to (2b) the Guidance provided the following examples of limitations that may be enough to qualify as “significantly more" when recited in a claim with a judicial exception:
Improvement to another technology or technical field
Improvement to functioning of computer itself and/or applying the judicial exception with, or by use of, a particular machine
Effecting a transformation or reduction of a particular article to a different state or thing.
Adding a specific limitation other that what is well understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application
Meaningful limitation beyond generally linking the use of an abstract idea to a particular technological environment.
The Guidance further set forth limitations that were found not to be enough to qualify as “significantly more” when recited in a claim with a judicial exception include:
Adding words to “apply it” (or an equivalent) with the judicial exception or mere instructions to implement abstract ideas on a computer
Simply appending well-understood, routine and conventional activities previously known to the industry specified at a high level of generality to the judicial exception, e.g. a claim to an abstract idea requiring no more than a generic
Computer to perform generic computer functions that are well -understood, routine and conventional activities previously known to the industry.
Adding insignificant extra-solution activity to the judicial exception, e.g. mere data gathering in conjunction with a law of nature or abstract idea
Generally linking the use of the judicial exception to a particular technological environment or field of use. 

The “input controller” further does not qualify as significantly more since the controller/ processor is merely a generic hardware/ computer to perform unqualifying generic functions as listed supra.
As per dependent claims 14- 16, they do not add anything which would qualify as significantly more. These additional elements are further generic computer function in conjunction with an abstract idea and are insignificant extra-solution activity to the judicial exception as listed supra. Consequently, the identified additional element taken into consideration individually or in combination of the steps performed fails to amount to significantly more than the abstract idea above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov